Citation Nr: 1217924	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  05-24 660A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for edema of the lower extremities, claimed as secondary to service-connected diabetes mellitus. 

5.  Entitlement to service connection for a left eye disorder, claimed as secondary to service-connected diabetes mellitus. 

6.  Entitlement to service connection for a right eye disorder, claimed as secondary to service-connected diabetes mellitus. 

7.  Entitlement to service connection for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to August 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and October 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2007.  A transcript of this hearing is of record. 

The Veteran's appeal was previously before the Board in November 2007 when it was remanded for additional development.  In December 2008, the case returned to the Board where the current claims were denied.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In a September 2011 memorandum decision, the Court vacated and remanded the portion of the December 2008 Board decision that denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities and PTSD.  Judgment was entered in an October 2011 order.

Before the case could return to the Board, the Court received notice in November 2011 that the Veteran had died on July [redacted], 2010.  A new order was issued by the Court in December 2011 that recalled the previous October 2011 order, revoked the September 2011 memorandum decision, and vacated the Board's December 2008 decision.  The Court also found that the Counsel for the appellant had not identified a qualified substitute to continue the case.  

The appeal has now returned to the Board for further action.  
  

FINDING OF FACT

On November 18, 2010, the Board was informed that the Veteran died in July 2010. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


